Title: John Dickinson to the Pennsylvania Convention, 7 August 1776
From: Dickinson, John
To: Pennsylvania Convention


Sir,
Elizabeth Town Augt. 7th, 1776
I have this Moment recd. Information, that Adam Shetsline and Stophel Young two Privates of Capt. Goodwin’s Company, have left the Camp without Leave, and are gone Homeward. One of them lives on Mr. Willing’s Place, the other on Mr. York’s, both in Moyamensing. If some Measures are not immediately taken to discourage such Behaviour, it will be impossible to keep the Troops here. I am, with great Esteem, sir, your very humble servant
John Dickinson
 
Addressed: On public Service / To / Benjamin Franklin Esquire / President of the Convention / in / Philadelphia.
Endorsed: Augt. 7th. 1776 Letter from Col. Dickinson 2 Deserters.
Notation: Augt. 12th. 1776 read & referred to the Council of Safety.
